DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C. 102

2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ernst et al. (United States Patent Number 7102496) hereinafter Ernst.


Regarding claim 1 Ernst teaches an in-vehicle processing device (computation device Col. 3 ln 58) mounted on a vehicle, (host vehicle Col. 4 ln 16) comprising: a signal input unit (external sensor Col. 5 ln 7) that generates input data(generate threat assessment Col. 7 ln. 18)  based on an input signal from outside; (information relative to the movement of the target object 108 Col. 5 ln 8) sensor data Col 7 n 17 a processing unit (The analysis subsystem 500 which can also be referred to as a threat assessment subsystem 500 Col. 7 ln 7 – 8) that executes arithmetic processing for calculating (heuristics Col. 8 ln 20) output data (feedback Col. 8 ln 28) based on the input data; (threat assessment Col. 7 ln 18) a signal output unit (feedback subsystem Col. 8 ln 16)
that generates an output signal (user-based feedback Col 8 ln 31 and/or vehicle-based feedback Col. 8 ln 42) see examples in  Col. 8 ln 34 – 35 and Col. 8 ln 45 - 53
based on the output data (feedback Col. 8 ln 28) to output the output signal (vehicle-based feedback Col. 8 ln 42) to the outside; (outside the vehicle Col. 5 ln 3) and a storage unit (data storage module Col. 16 ln13) that stores application software(forward-looking radar applications … automotive applications Col 60 ln 17 – 18)  for causing the processing unit (The analysis subsystem 500 which can also be
referred to as a threat assessment subsystem 500 Col. 7 ln 7 – 8) to execute the arithmetic processing, (heuristics Col. 8 ln 20) wherein the application software (forward-looking radar applications … automotive applications Col 60 ln 17 – 18) includes: a data management layer (sensor management Col. 4 ln 9) for managing object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 – 11)  which is a collection of data ( position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 13 – 15 corresponding to a given target element (“target vehicle” 104 or a “foreign vehicle” 104 Col. 4 ln 35 – 36) (“target object’ 106 or “foreign object” 106 Col 4 ln 38 – 39) on the storage unit; (data storage module Col. 16 ln13) a data adaptation layer (object interface layer Col. 4 ln 10)
for generating the object data(object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11)  based on the input data(generate threat assessment Col. 7 ln. 18)  to output the generated object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10 ln 10 – 11) to the data management layer; (sensor management Col. 4 ln 9)  and a data operation layer (information sharing subsystem Col. 6 ln 3 – 4) for acquiring the object data(object sensor data Col. 10 ln 10 and environmental sensor data Col. 10 ln 10 –11)  from the data management layer (sensor management Col. 4 ln 9) to calculate the output data(feedback Col. 8 ln 28)
 based on the acquired object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11)


Regarding claim 2 Ernst teaches the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 1.
 wherein the data management layer (sensor management Col. 4 ln 9) has an interface (object-oriented interface layer Col. 4 ln 5 – 6) for the data adaptation layer(object interface layer Col. 4 ln 10) and the data operation layer (information sharing subsystem Col. 6 ln 3 – 4) to operate the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10 ln 10 –11) managed by the data management layer, (sensor management Col. 4 ln 9) and the interface(object-oriented interface layer Col. 4 ln 5 – 6)  is configured to be able to operate (object-oriented programming techniques Col. 11 ln 59) a plurality of the object data pieces(position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 10)  having different data structures(different categories and sub-categories Col. 10 ln 4 – 5)  by a common operation method (classification of the movement of tracked objects Col. 17 ln 6) see ClassifyObjectMovement() Col. 17 ln

Regarding claim 3 Ernst teaches   the in-vehicle processing device  (computation device Col. 3 ln 58) according to claim 2.
Ernst further teaches  wherein the operation(ClassifyObjectMovement( ) Col. 17 ln 4  on the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11) by the interface(object-oriented interface layer Col. 4 ln 5 – 6)  includes a search operation (FindObjectAngleData( ) Col. 11 ln 27) and (FindPotentialRoadData( ) Col. 20 ln 49) for acquiring the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11) corresponding to a search condition that can be specified as an argument (Baseband.ffiMagnData[angle] [bin] Col. 20 ln 14)  from the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11) managed by the data management layer (sensor management Col. 4 ln 9)


Regarding claim 4 Ernst teaches  the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 3.
Ernst further teaches  wherein the search condition is represented by a search conditional expression including a comparison operation on an information element (
{
objectDetAngleData.angle = angle of the angle object;
objectDetAngleData.xPos = x coordinate position of the object's largest FFT
magnitude bin;
objectDetAngleData.yPos = y coordinate position of the object's largest FFT
magnitude bin;
objectDetAngleData.magn = largest FFT magnitude of bins forming the angle
object;
objectDetAngleData.range = Closest range bin in the angle object that has an FFT
magnitude that crossed the large threshold;
} Col. 20 )
configuring the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11)

Regarding claim 5 Ernst teaches  the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 4.
Ernst further teaches wherein the search conditional expression further includes a logical operation of results of the plurality of the comparison operations (Perform the following for the angles of FFT bins found
Col. 21 ln 10 – 15)
{
roadPotentialData[angle].crossingFound = TRUE;
roadPotentialData[angle].magn = FFT magnitude of the closest range bin;
roadPotentialData[angle].range = Closest range bin;
Calculate (minimum resolution = ¼ meter) and store the following parameters in
roadPotentialData[ angle]:
{
xPos = X axis position of closest range bin;
yPos = Y axis position of closest range bin;
}

(Perform the following for angles that do not have a threshold
crossing Col. 21 ln 16 – 17)
{
roadPotentialData[angle].crossingFound = FALSE;
}

Regarding claim 6 Ernst teaches   the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 3.
Ernst further teaches wherein the search operation sorts and acquires the object data corresponding to the search condition based on the sort condition (Sorts roadData[ angle] .detections[ sample#] in increasing range order Col. 47 ln 55 – 60)
that can be specified as an argument (SortRoadDataDetections( ) Col. 47) see embodiment of sort function with arguments in Col. 47 – Col. 48 and resulting sort table TABLE E Col. 49


Regarding claim 7 Ernst teaches  the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 2.
Ernst further teaches  wherein the operation of the object data(object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11)  by the interface(object-oriented interface layer Col. 4 ln 5 – 6)  includes: a registration operation (the moving classification classification of an object Col. 17 ln 49 – 50) for replacing the object data (velTolerance Col. 17 ln 47) (default value is 3 meters/second Col. 17 ln 53)  this specifies the velocity tolerance and can be changed from the Operator Interface Control Object Col. 17 ln 48 – 51  managed by the data management layer(sensor management Col. 4 ln 9)  with object data newly input (TABLE A Col. 17) indications of increasing and decreasing vehicle velocity computations  to the data management layer; (sensor management Col. 4 ln 9) and an updating operation (updating road data Col. 54 ln 4) for rewriting some of the object data (this parameter can be changed from the Operator Interface Control Object Col 54 ln 4 – 5) managed by the data management layer (sensor management Col. 4 ln 9) on the basis of the object data newly input(a newly detected large object and a tracked object before considering the newly detected large object an update to the tracked object Col. 34 ln 32 – 35) see also initializing the x velocity of a newly created object Col. 36 ln 3 – 4  to the data management layer (sensor management Col. 4 ln 9)


Regarding claim 8 Ernst teaches   the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 2.
Ernst further teaches  wherein the data management layer (sensor management Col. 4 ln 9) is configured to be able to manage a plurality of object data pieces (FilterPosAndVel( ) Filters the tracked object's X-axis position/velocity and Y-axis position/velocity Col 31) involved in the same target element (“target vehicle” 104 or a “foreign vehicle” 104 Col. 4 ln 35 – 36) (“target object’ 106 or “foreign object” 106 Col 4 ln 38 – 39) in time series, (Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];
and the operation on the object data (filters the tracked object's X-axis position/velocity and Y-axis position/velocity Col. 31) by the interface (object-oriented interface layer Col. 4 ln 5 – 6) includes an operation of acquiring the plurality of object data pieces (Filter Pos and Vel Functions for X and Y directions; Col. 31) see Fig. 11
managed by the data management layer(sensor management Col. 4 ln 9)
 in time series (Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];
Col. 31)



Regarding claim 9 Ernst teaches  the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 8.
Ernst further teaches  wherein the operation on the object data (filters the tracked object's X-axis position/velocity and Y-axis position/velocity Col. 31) by the interface (object-oriented interface layer Col. 4 ln 5 – 6) includes: a registration operation (CASE operation Col. 37) of adding the object data newly input (where CASE: number of detections >= detectsInWindowRequired
{
Add latestDetectedRangeTemp as the latest sample in roadData [angle].range[sample#]
} Col. 37
 to the data management layer (sensor management Col. 4 ln 9)  to the plurality of object data pieces (position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 10) managed by the data management layer(sensor management Col. 4 ln 9)  in time series; (Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];
Col. 31) and an updating operation (updating road data Col. 54 ln 4)
 for rewriting some of latest object data (this parameter can be changed from the Operator Interface Control Object Col 54 ln 4 – 5) among a plurality of object data pieces(position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 10)  managed in time series (Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];
Col. 31)
by the data management layer (sensor management Col. 4 ln 9)
based on the object data newly input (where CASE: number of detections >= detectsInWindowRequired
{
Add latestDetectedRangeTemp as the latest sample in roadData [angle].range[sample#]
} Col. 37
 to the data management layer (sensor management Col. 4 ln 9)

Regarding claim 10 Ernst teaches   the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 8.
Ernst further teaches wherein the operation on the object data (filters the tracked object's X-axis position/velocity and Y-axis position/velocity Col. 31)  by the interface (object-oriented interface layer Col. 4 ln 5 – 6) includes an integrating operation (integrate the sensor data 108 collected from the various input subsystems Col. 7 ln 6 – 7) of incorporating a plurality of object data pieces (position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 10) involved in a second target element (a pedestrian 106 Col. 4 ln 4)
managed by the data management layer (sensor management Col. 4 ln 9)
in time series(Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];
Col. 31) into a plurality of object data pieces (position, velocity, acceleration, height, thickness and a wide variety of other object attributes Col. 10 ln 10)
involved in a first target element(The vehicle 102 hosting the system 100 can be referred to as the "host vehicle," the "source vehicle," or the "subject
vehicle." Col. 4 ln 15 – 17)  managed by the data management layer(sensor management Col. 4 ln 9)  in time series (Perform the following for each tracked object:
{
samplePeriod = trackData[ ].sampleTime[0] - trackData[ ].sampleTime[l];



Regarding claim 11  Ernst teaches the in-vehicle processing device (computation device Col. 3 ln 58)  according to claim 2
Ernst further teaches wherein the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 – 11)  includes a common data area(external sensors Col. 4 ln 28)  in which information common (vehicle-based attributes Col. 5 ln 16)  to all the object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10 ln 10 – 11)  managed by the data management layer(sensor management Col. 4 ln 9)  is stored, (a file of stored FFT data Col. 16 ln 16) and a unique data area (internal sensors Col. 4 ln28)  in which information different (user-based attributes Col. 5 ln 22) depending on the type of the target element (users Col. 60 ln 23) empirical data with respect to users is stored, (a file of stored FFT data Col. 16 ln 16) and the common data area (external sensors Col. 4 ln 28)  includes at least one of an identifier (ability to maneuver, the ability to slow down, the ability to brake Col. 5 ln 11 - 12) for identifying the target element, (vehicle Col. 5 ln 10) information indicating a generation source of the object data, (source of share sensor data Col. 10 ln 51)  information indicating a conceptual type of the target element, (perceived threat Col. 9 ln 2) and time information on the object data (sample time in a radar embodiment Col. 12 ln 48)
Regarding claim 12 Ernst teaches    The in-vehicle processing device (computation device Col. 3 ln 58)  according to claim 11.
Ernst  wherein the data management layer (sensor management Col. 4 ln 9)
has setting information (default values Col. 54 ln 24) see TABLES C and F for default values on the object data, (vehDirection Col. 54 ln 25) and the operation on the object data (CheckVehiclePath () Col. 56 ln 1) by the interface (object-oriented interface layer Col. 4 ln 5 – 6) includes a search operation (Perform the following based on SceneDetector.vehDirection:
{
Case ofSceneDetector.vehDirection = LEFT_TO_RIGHT
or STRAIGHT_ON_LEFT_EDGE:Col 56 ln 25 – 28)
}
 for acquiring the object data (vehDirection Col. 54 ln 25)
having the unique data area (internal sensors Col. 4 ln28)
corresponding to the search condition (if then else condition Col. 56 ln 29 – 39)
that can be specified as the argument (objectsNearestVehPathAngle Col. 56 ln 30 – 35)
 from the object data(vehDirection Col. 54 ln 25)
 managed by the data management layer(sensor management Col. 4 ln 9)
 based on the setting information (default values Col. 54 ln 24) see TABLES C and F for default values


Regarding claim 13 Ernst teaches the in-vehicle processing device(computation device Col. 3 ln 58)  according to claim 1.
Ernst further teaches  wherein the data operation layer (information sharing subsystem Col. 6 ln 3 – 4) is configured by a plurality of software components, (software components used by the various modules Col. 11 ln 57 – 58) and the data transfer (exchange information with other sources Col. 5 ln 29 – 30) between the plurality of software components(software components used by the various modules Col. 11 ln 57 – 58)  is performed through the data management layer (sensor management Col. 4 ln 9)


Regarding claim 14 Ernst teaches   the in-vehicle processing device(computation device Col. 3 ln 58)  according to claim 13.
Ernst further teaches  wherein the plurality of software components (software components used by the various modules Col. 11 ln 57 – 58)
include an environmental cognition software component (object detector module Col. 12 ln 17) that causes the processing unit (The analysis subsystem 500 which can also be
referred to as a threat assessment subsystem 500 Col. 7 ln 7 – 8) to execute a cognitive process (performs threshold detection on FFT magnitude data and then combines these detections into large objects and potential scene data ("object  detector  heuristic") Col. for estimating a state of the target element (road edge estimates Col. 52 ln 29 – 42)  in a surrounding environment (external environment Col. 5 ln 42)
of the vehicle(vehicle Col. 5 ln 42)  based on the object data(object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11)  acquired from the data management layer, (sensor management Col. 4 ln 9) and the environmental cognition software component (object detector module Col. 12 ln 17) stores an estimation result (FindPotentialRoadData () Col. 20 ln 49) finds potential road edge data and calculates/stores parameters of this data of a state of the target element (road edge Col. 20 ln 51) in object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11 managed by the data management layer (sensor management Col. 4 ln 9)


Regarding claim 15 Ernst teaches   the in-vehicle processing device (computation device Col. 3 ln 58) according to claim 14.
Ernst further teaches wherein the plurality of software components (software components used by the various modules Col. 11 ln 57 – 58) include a plurality of the environmental cognition software components, (accident information transmitter module Col. 9 ln 63 – 64) (object tracker module Col. 12 ln 45) (object classifier module Col. 12 ln 54) (scene detector module Col. 12 ln 62) (path detector module Col. 14 ln 6) and (threat detector module Col. 14 ln 5) and each of the plurality of environmental cognition software components(accident information transmitter module Col. 9 ln 63 – 64) (object tracker module Col. 12 ln 45) (object classifier module Col. 12 ln 54) (scene detector module Col. 12 ln 62) (path detector module Col. 14 ln 6) and (threat detector module Col. 14 ln 5) stores estimation results (road edge estimates Col. 52 ln 29 – 42) of states(Fig. 7, various states of an automotive embodiment of a vehicle sensor system Col. 3 ln 26 -28)  of the target elements (road edge Col. 20 ln 51)  in separate data areas (grouping of objects is done to maintain object separation Col. 12 ln 35 – 36)
in object data (object sensor data Col. 10 ln 10 and environmental sensor data Col. 10ln 10 –11) managed by the data management layer (sensor management Col. 4 ln 9)


Examiner's Request
4. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she

the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Colson et al., (United States Patent Number 6236909) teaches METHOD FOR representing automotive device functionality and software services to applications using javabeans.
	Koda et al., (United States Patent Publication Number 20180113460) teaches autonomous driving assistance device, control method, program and storage medium

	Takafumi Kasuga (United States Patent Publication Number 20190042863) teaches peripheral recognition device, peripheral recognition method and peripheral recognition program
	Herbach et al., (United States Patent Number 6649494) teaches data selection by an autonomous vehicle for trajectory modification

6.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published

for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
01/10/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166